UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 Commission File Number 1-13884 Cameron International Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 76-0451843 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1333 West Loop South, Suite 1700, Houston, Texas 77027 (Address of Principal Executive Offices) (Zip Code) 713/513-3300 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since LastReport) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one) Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R Number of shares outstanding of issuer’s common stock as of October 23, 2008 was TABLE OF CONTENTS PARTI — FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Condensed Results of Operations 3 Consolidated Condensed Balance Sheets 4 Consolidated Condensed Statements of Cash Flows 5 Notes to Consolidated Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 30 PARTII — OTHER INFORMATION 30 Item 1. Legal Proceedings 30 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 33 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 5. Other Information 33 Item 6. Exhibits 33 SIGNATURES 34 2 Table of Contents PART I — FINANCIAL INFORMATION Item 1. Financial Statements CAMERON INTERNATIONAL CORPORATION CONSOLIDATED CONDENSED RESULTS OF OPERATIONS (dollars and shares in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 (unaudited) (unaudited) REVENUES $ 1,504,733 $ 1,186,173 $ 4,324,621 $ 3,322,266 COSTS AND EXPENSES Cost of sales (exclusive of depreciation and amortization shown separately below) 1,050,826 810,159 3,079,429 2,296,206 Selling and administrative expenses 165,308 149,763 484,509 419,092 Depreciation and amortization 32,496 27,975 95,711 80,960 Interest income (9,692 ) (6,021 ) (22,236 ) (23,289 ) Interest expense 18,366 5,454 30,523 18,259 Total costs and expenses 1,257,304 987,330 3,667,936 2,791,228 Income before income taxes 247,429 198,843 656,685 531,038 Income tax provision (81,128 ) (48,120 ) (212,090 ) (156,083 ) Net income $ 166,301 $ 150,723 $ 444,595 $ 374,955 Earnings per common share: (1) Basic $ 0.76 $ 0.69 $ 2.05 $ 1.71 Diluted $ 0.73 $ 0.65 $ 1.93 $ 1.63 Shares used in computing earnings per common share: (1) Basic 218,478 217,838 217,286 219,530 Diluted 229,219 230,810 230,953 230,040 (1) Prior year earnings per common share and shares used in computing earnings per common share amounts have been revised to reflect the 2-for-1 stock split effective December 28, 2007. The accompanying notes are an integral part of these statements. 3 Table of Contents CAMERON INTERNATIONAL CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (dollars in thousands, except shares and per share data) September 30, 2008 December 31, 2007 (unaudited) ASSETS Cash and cash equivalents $ 1,435,517 $ 739,916 Receivables, net 967,904 797,471 Inventories, net 1,407,393 1,413,403 Other 144,773 121,141 Total current assets 3,955,587 3,071,931 Plant and equipment, net 884,145 821,104 Goodwill 694,429 647,819 Other assets 199,613 189,965 TOTAL ASSETS $ 5,733,774 $ 4,730,819 LIABILITIES AND STOCKHOLDERS’ EQUITY Current portion of long-term debt $ 154,975 $ 8,766 Accounts payable and accrued liabilities 1,728,685 1,677,054 Accrued income taxes 76,541 7,056 Total current liabilities 1,960,201 1,692,876 Long-term debt 1,256,282 745,128 Postretirement benefits other than pensions 16,027 15,766 Deferred income taxes 81,441 68,646 Other long-term liabilities 116,768 113,439 Total liabilities 3,430,719 2,635,855 Commitments and contingencies — — Stockholders’ Equity: Common stock, par value $.01 per share, 400,000,000 shares authorized, 236,315,983 shares issued at September 30, 2008 (232,341,726 issued at December 31, 2007) 2,363 2,324 Capital in excess of par value 1,175,607 1,160,814 Retained earnings 1,701,417 1,256,822 Accumulated other elements of comprehensive income 2,786 101,004 Less: Treasury stock, 16,809,763 shares at September 30, 2008 (14,332,927 shares at December 31, 2007) (579,118 ) (426,000 ) Total stockholders’ equity 2,303,055 2,094,964 TOTAL LIABILITIES ANDSTOCKHOLDERS’ EQUITY $ 5,733,774 $ 4,730,819 The accompanying notes are an integral part of these statements. 4 Table of Contents CAMERON INTERNATIONAL CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (dollars in thousands) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 (unaudited) (unaudited) Cash flows from operating activities: Net income $ 166,301 $ 150,723 $ 444,595 $ 374,955 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 25,177 20,637 72,642 60,037 Amortization 7,319 7,338 23,069 20,923 Non-cash stock compensation expense 7,610 5,784 23,567 19,973 Tax benefit of employee stock compensation plan transactions and deferred income taxes (17,010 ) 10,117 (14,503 ) 21,901 Changes in assets and liabilities, net of translation, acquisitions and non-cash items: Receivables (47,496 ) (47,018 ) (190,448 ) (97,985 ) Inventories (12,710 ) (102,473 ) (31,270 ) (374,012 ) Accounts payable and accrued liabilities 86,594 98,892 115,976 212,745 Other assets and liabilities, net 47,543 (30,716 ) 69,085 (70,996 ) Net cash provided by operating activities 263,328 113,284 512,713 167,541 Cash flows from investing activities: Capital expenditures (64,380 ) (53,185 ) (160,426 ) (161,157 ) Acquisitions, net of cash acquired (40,187 ) (727 ) (97,699 ) (76,386 ) Proceeds from sale of plant and equipment 786 1,353 1,711 4,977 Net cash used for investing activities (103,781 ) (52,559 ) (256,414 ) (232,566 ) Cash flows from financing activities: Short-term loan (repayments) borrowings, net (59,610 ) (2,414 ) 20,738 (201,563 ) Redemptionof convertible debt securities (106,854 ) — (106,854 ) — Issuance of long-term senior notes — — 747,922 — Debt issuance costs — — (5,550 ) — Purchase of treasury stock (60,849 ) (4,712 ) (215,327 ) (282,074 ) Proceeds from stock option exercises 6,973 19,351 17,067 41,633 Excess tax benefits from employee stock compensation plan transactions 2,727 10,034 17,172 21,669 Principal payments on capital leases (1,866 ) (115 ) (5,166 ) (2,736 ) Net cash (used for) provided by financing activities (219,479 ) 22,144 470,002 (423,071 ) Effect of translation on cash (38,668 ) 18,187 (30,700 ) 23,008 (Decrease) increase in cash and cash equivalents (98,600 ) 101,056 695,601 (465,088 ) Cash and cash equivalents, beginning of period 1,534,117 467,393 739,916 1,033,537 Cash and cash equivalents, end of period $ 1,435,517 $ 568,449 $ 1,435,517 $ 568,449 The accompanying notes are an integral part of these statements. 5 Table of Contents CAMERON INTERNATIONAL CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS Unaudited Note 1: Basis of Presentation The accompanying Unaudited Consolidated Condensed Financial Statements of Cameron International Corporation (the Company) have been prepared in accordance with Rule10-01 of Regulation S-X and do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. Those adjustments, consisting of normal recurring adjustments that are, in the opinion of management, necessary for a fair presentation of the financial information for the interim periods, have been made. The results of operations for such interim periods are not necessarily indicative of the results of operations for a full year. The Unaudited Consolidated Condensed Financial Statements should be read in conjunction with the Audited Consolidated Financial Statements and Notes thereto filed by the Company on Form10-K for the year ended December 31, 2007. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Such estimates include, but are not limited to, estimated losses on accounts receivable, estimated realizable value on excess and obsolete inventory, contingencies, including tax contingencies, estimated liabilities for litigation exposures and liquidated damages, estimated warranty costs, estimates related to pension accounting, estimates related to contracts accounted for under Statement of Position 81-1, Accounting for Performance of Construction-Type and Certain Production-Type Contracts, estimated proceeds from assets held for sale, estimates related to impairment of goodwill and other long-lived assetsand estimates related to deferred tax assets and liabilities, including valuation allowances on deferred tax assets. Actual results could differ materially from these estimates. Note 2: Acquisitions During the third quarter of 2008, the Company announced that it had entered into an agreement to acquire KB Industries, an Odessa, Texas-based manufacturer of blowout preventers (BOPs) and BOP surface control systems, for approximately $85 million in cash.The acquisition closed during the fourth quarter of 2008 following receipt of required regulatory approvals(see Note 14 of the Notes to Consolidated Condensed Financial Statements).The acquisition of KB Industries will broaden Cameron’s existing drilling product offerings within the Drilling & Production Systems (DPS) segment. On September 30, 2008, the Company acquired the assets and liabilities of Guiberson Well Service Systems for a cash cost of $29,300,000.The acquisition was made in order to expand the range of products being offered to customers of the DPS segment’s elastomer and artificial lift businesses.Guiberson, a provider of well servicing equipment and elastomeric replacement parts, has operations in both Oklahoma City, Oklahoma and Houston, Texas. On July 21, 2008, the Company acquired the assets and liabilities of Dyna-Torque, Inc., a Michigan-based manufacturer of gear operators, for a cash cost of $10,027,000.The acquisition of Dyna-Torque expands the product offerings of the DPS segment’s Flow Control business and allows the Company to combine Dyna-Torque gears with its existing actuator products that are used on valves around the world. On March26, 2008, the Company acquired the stock of Jiskoot Holdings Limited (Jiskoot), a UK-based company that engineers and manufactures hardware packages for crude oil sampling, blending and other related applications, for a cash cost of approximately $16,526,000.The acquisition of Jiskoot strengthens the Valves & Measurement (V&M) segment’s ability to deliver a broader range of solutions to its customers. On February19, 2008, the Company acquired the stock of SBS Oilfield Equipment GmbH (SBS), an artificial lift systems manufacturer in Austria, at a cash cost of approximately $10,846,000. SBS designs, builds and installs in-well rod lift pumping and progressive cavity pumping systems and associated services.These systems include sucker rods, pony rods, rod guides, pumps and anchors associated with artificial lift in producing wells.Management believes SBS will enhance the DPS segment’s existing artificial lift businesses and will broaden the scope of products and services currently offered to also include progressive cavity pump systems. Finally, on February5, 2008, the Company acquired the assets of Baker Hughes International Oil Tools Division’s Surface Safety Systems (SSS) business at a cash cost of approximately $31,000,000.The acquisition of SSS enhances the Company’s flow control product offerings within the DPS segment by providing hydraulic and pneumatic actuators for surface wellhead applications, wire cutting actuators, quick disconnect features, and arctic and high temperature service products. 6 Table of Contents All acquisitions were included in the Company’s consolidated condensed financial statements for the period subsequent to each acquisition. Preliminary goodwill recorded as a result of these acquisitions totaled approximately $81,995,000 at September 30, 2008, approximately 75% of which will be deductible for income tax purposes. The Company is still awaiting significant information relating to the fair value of the assets and liabilities of the acquired businesses in order to finalize the purchase price allocations. Note 3: Receivables Receivables consisted of the following (in thousands): September 30, 2008 December 31, 2007 Trade receivables $ 912,994 $ 747,006 Other receivables 65,357 58,709 Allowance for doubtful accounts (10,447 ) (8,244 ) Total receivables $ 967,904 $ 797,471 Note 4: Inventories Inventories consisted of the following (in thousands): September 30, 2008 December 31, 2007 Raw materials $ 112,851 $ 121,071 Work-in-process 451,411 454,309 Finished goods, including parts and subassemblies 971,900 947,254 Other 9,461 8,528 1,545,623 1,531,162 Excess of current standard costs over LIFO costs (85,884 ) (67,704 ) Allowances (52,346 ) (50,055 ) Total inventories $ 1,407,393 $ 1,413,403 Note 5: Plant and Equipment and Goodwill Plant and equipment consisted of the following (in thousands): September 30, 2008 December 31, 2007 Plant and equipment, at cost $ 1,743,523 $ 1,626,636 Accumulated depreciation (859,378 ) (805,532 ) Total plant and equipment $ 884,145 $ 821,104 Changes in goodwill during the nine months ended September 30, 2008 were as follows (in thousands): Balance at December 31, 2007 $ 647,819 Acquisitions 81,995 Changes primarily associated with adjustments to acquisition-related tax contingencies and finalization of purchase price allocations (24,140 ) Translation and other (11,245 ) Balance at September 30, 2008 $ 694,429 7 Table of Contents Note 6: Accounts Payable and Accrued Liabilities Accounts payable and accrued liabilities consisted of the following (in thousands): September 30, 2008 December 31, 2007 Trade accounts payable and accruals $ 490,458 $ 517,692 Salaries, wages and related fringe benefits 126,431 155,048 Advances from customers 827,345 756,441 Sales-related costs and provisions 70,946 87,253 Payroll and other taxes 43,729 35,904 Product warranty 30,285 29,415 Other 139,491 95,301 Total accounts payable and accrued liabilities $ 1,728,685 $ 1,677,054 Activity during the nine months ended September 30, 2008 associated with the Company’s product warranty accruals was as follows (in thousands): Balance December 31, 2007 Net warranty provisions Charges against accrual Translation and other Balance September 30, 2008 $29,415 23,686 (22,348) (468) $30,285 Note 7: Debt The Company’s debt obligations were as follows (in thousands): September 30, 2008 December31, 2007 Short-term borrowings under revolving credit facility $ 18,002 $ — Senior notes, net of $2,053 of unamortized original issue discount at September 30, 2008 747,947 — Convertible debentures 631,146 738,000 Other debt 129 3,671 Obligations under capital leases 14,033 12,223 1,411,257 753,894 Current maturities (154,975 ) (8,766 ) Long-term portion $ 1,256,282 $ 745,128 On July 10, 2008, the Company notified the holders of its 1.5% and 2.5% convertible debentures of their rights under the terms of the debentures to request conversion of those debentures during the third quarter of 2008.As a result of conversions by the holders, $106,854,000 principal value of 1.5% debentures were repaid by the Company in cash during the third quarter of 2008 along with the issuance of 3,974,257 new shares of the Company’s common stock to satisfy the excess of the conversion value of the debentures over the principal balance.The Company has included the remainder of its 1.5% convertible debentures, totaling $131,146,000, in the current portion of long-term debt in the Consolidated Condensed Balance Sheet at September 30, 2008.Additionally, the 2.5% convertible debentures, totaling $500,000,000, have been classified as long-term debt in the September 30, 2008 Consolidated Condensed Balance Sheet. On June26, 2008, the Company issued $450,000,000 in aggregate principal amount of 6.375% Senior Notes due July 15, 2018 (the “2018 Notes”) and $300,000,000 in aggregate principal amount of 7.0% Senior Notes due July 15, 2038(the “2038 Notes” and, together with the 2018 Notes, the “Notes”). The Company will pay interest on the Notes on January15 and July15 of each year, beginning on January15, 2009. The Company may redeem some of the Notes from time to time or all of the Notes at any time at redemption prices that include accrued and unpaid interest and a make-whole premium as defined in the respective supplemental indentures (the Supplemental Indentures).In the event of the occurrence of a Change of Control Repurchase Event, as defined in the Supplemental Indentures, the holders of the Notes may require the Company to repurchase the Notes at a purchase price equal to 101% of their principal amount, plus accrued and unpaid interest.The Notes are senior unsecured obligations of the Company and rank equally with all of the Company’s other existing unsecured and unsubordinated debt. 8 Table of Contents On April14, 2008, the Company entered into a new multicurrency revolving credit facility providing for borrowings up to $585,000,000. The new facility, which replaced the existing $350,000,000 multicurrency revolving credit facility, expires on April14, 2013. The facility allows the Company to borrow funds at the London Interbank Offered Rate (LIBOR) plus 40 basis points (including a facility fee), which varies based on the Company's current debt rating,and, if aggregate outstanding credit exposure exceeds one-half of the total facility amount, an additional 10-basis-point fee is incurred. The Company, at its option, may also borrow at other specified rates as defined in the credit facility. Additionally, the Company is required to maintain a total debt-to-capitalization ratio of no more than 60% during the term of the agreement. As of September 30, 2008, the Company had Pound Sterling borrowings outstanding totaling $18,002,000, under its $585,000,000 multicurrency revolving credit facility at an interest rate of 6.08% with a maturity date of October 20, Note 8: Employee Benefit Plans Total net benefit (income) expense associated with the Company’s defined benefit pension plans consisted of the following (in thousands): Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Service cost $ 1,607 $ 2,891 $ 4,821 $ 8,673 Interest cost 4,466 7,545 13,398 22,635 Expected return on plan assets (5,944 ) (10,312 ) (17,832 ) (30,936 ) Amortization of prior service cost (96 ) (172 ) (288 ) (516 ) Amortization of losses and other 2,500 3,668 7,500 11,004 Total net benefit expense $ 2,533 $ 3,620 $ 7,599 $ 10,860 Total net benefit (income) expense associated with the Company’s postretirement benefit plans consisted of the following (in thousands): Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Service cost $ 1 $ 1 $ 3 $ 3 Interest cost 269 303 807 909 Amortization of prior service cost (96 ) (96 ) (288 ) (288 ) Amortization of gains and other (371 ) (270 ) (1,113 ) (810 ) Total net benefit income $ (197 ) $ (62 ) $ (591 ) $ (186 ) On April 8, 2008, the Company received a favorable determination letter from the Internal Revenue Service (IRS) on the qualified status of the Cameron International Corporation Retirement Plan (the U.S. Retirement Plan) and, on this same date, received notice from the IRS that the Company’s intention to terminate the U.S.
